 


117 S1495 IS: International Press Freedom Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
117th CONGRESS1st Session 
S. 1495 
IN THE SENATE OF THE UNITED STATES 
 
April 29, 2021 
Mr. Kaine (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To promote international press freedom, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the International Press Freedom Act of 2021.  2.Findings; sense of Congress (a)FindingsCongress makes the following findings: 
(1)Even as the number of journalists killed in war zones has reached a historic low, the number of journalists killed or targeted in countries at peace continues to remain at historically high levels. In 2020, more than 2/3 of all media fatalities took place in countries at peace. (2)Even as the COVID–19 pandemic reduced the number of journalists reporting from the field, Reporters Without Borders (RSF) reported that 50 journalists were killed in 2020. Additionally, as of December 2020, 387 journalists remained imprisoned worldwide, continuing the historically high trend seen in previous years, and 57 journalists were held hostage. 
(3)As the frontier between countries at war and countries at peace continues to disappear, more must be done to protect journalists and activists defending human rights and spreading awareness of abuse and corruption. (b)Sense of CongressIt is the sense of Congress that— 
(1)a free and vibrant press is the fulcrum of democracy;  (2)the protection and advancement of the freedom of expression is a foundational value of the United States;  
(3)the Universal Declaration of Human Rights, which the General Assembly of the United Nations adopted in 1948 with the United States voting in favor, defines freedom of expression, which includes a free press, as a fundamental human right; (4)the International Covenant on Civil and Political Rights, which the United States ratified in 1992, specifies that everyone shall have the freedom to seek, receive and impart information and ideas of all kinds, regardless of frontiers, either orally, in writing or in print, in the form of art, or through any other media of his choice; and  
(5)it is in the national security interest of the United States to promote the spread of democratic values and institutions worldwide.  3.Office on International Press Freedom; Coordinator for International Press Freedom (a)Establishment of officeThere is established within the Department of State an Office on International Press Freedom (referred to in this section as the Office).  
(b)Coordinator for International Press Freedom 
(1)In generalThe Office shall be headed by the Coordinator for International Press Freedom appointed under paragraph (2). (2)AppointmentThe Coordinator shall be appointed by the Secretary of State. 
(3)ReportingThe Coordinator shall report to the Assistant Secretary of State for Democracy, Human Rights, and Labor.  (c)DutiesThe Coordinator for International Press Freedom shall have the following responsibilities:  
(1)In generalThe primary responsibility of the Coordinator shall be—  (A)to advance the right to freedom of the press and freedom of expression abroad;  
(B)to denounce violations of that right;  (C)to recommend appropriate responses by the United States Government when that right is violated; 
(D)to recommend— (i)the issuance of nonimmigrant visas to individuals classified as threatened journalists under subsection (s) of section 214 of the Immigration and Nationality Act (8 U.S.C. 1184), as added by section 6(a); and  
(ii)the provision of humanitarian parole to certain journalists under section 6(b); and  (E)to make individualized determinations with respect to the continued risk to the lives and safety of such individuals and journalists, as described in section 6(c).  
(2)Advisory roleThe Coordinator shall—  (A)be the principal adviser to the Assistant Secretary of State for Democracy, Human Rights, and Labor regarding matters affecting press freedom abroad; and 
(B)make recommendations regarding— (i)the policies of the United States Government toward foreign governments that violate freedom of the press or fail to ensure the safety and freedom of persons engaged in free expression or journalism; and 
(ii)policies to advance the right to free expression and freedom of the press abroad. (3)Diplomatic representationSubject to the direction of the Secretary of State and the Assistant Secretary of State for Democracy, Human Rights, and Labor, the Coordinator is authorized to represent the United States in matters and cases relevant to press freedom abroad in— 
(A)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the United Nations, the Organization for Security and Co-operation in Europe, and other international organizations of which the United States is a member; and (B)multilateral conferences and meetings relevant to press freedom abroad.  
(4)Other dutiesThe Coordinator shall have such other responsibilities in carrying out this Act as the Secretary of State and the Assistant Secretary of State for Democracy, Human Rights, and Labor determine.  (d)FundingThe Secretary of State shall provide the Coordinator for International Press Freedom with such funds as may be necessary for the hiring of staff for—  
(1)the Office;  (2)the conduct of investigations by the Office; and 
(3)necessary travel. 4.At-Risk Journalists Fund (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the At-Risk Journalists Fund (in this section referred to as the Fund), to be administered by the Secretary of State.  
(b)Purposes of the FundThe Secretary of State shall use the amounts in the Fund for the following purposes: (1)To support journalists operating in restrictive environments by providing— 
(A)training in digital identity protection and physical security; and  (B)psycho-social care.  
(2)To provide short-term emergency assistance to support and protect journalists who have been threatened, harassed, or attacked and need to relocate, which may be provided through existing mechanisms such as the Human Rights Defenders Fund of the Department of State.  (3)To provide medium-term emergency assistance resources for journalists in danger, including continuing support to journalists described in paragraph (2) whose relocations must be extended due to ongoing security concerns. 
(c)Use of fundsAmounts authorized to be appropriated under subsection (e) shall be obligated and expended consistent with the action plan required by section 7032(i)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141).  (d)Annual report to Congress (1)In generalNot later than March 1 of each year, the Secretary of State shall submit to the appropriate committees of Congress a report on the Fund.  
(2)ElementsEach report required by paragraph (1) shall include the following: (A)The total amount expended from the Fund during the previous calendar year for each of the purposes specified in subsection (b). 
(B)A description of the specific programs implemented using amounts from the Fund during such year.  (C)Data regarding the number and nationality of journalists assisted using such amounts during such year.  
(D)Such accounts of individuals assisted by the Fund during such year that the Secretary of State considers relevant to share. (3)Definition of appropriate committees of CongressIn this subsection, the term appropriate commitees of Congress means— 
(A)the Committee on Foreign Relations, the Committee on Appropriations, and the Human Rights Caucus of the Senate; and  (B)the Committee on Foreign Affairs, the Committee on Appropriations, and the Tom Lantos Human Rights Commission of the House of Representatives.  
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Fund $30,000,000 to carry out this section for each of the 5 fiscal years beginning with the first fiscal year that begins after the date of the enactment of this Act.  (2)Availability of amountsAmounts authorized to be appropriated under paragraph (1) shall remain available until expended.  
(f)Sense of CongressIt is the sense of Congress that—  (1)amounts authorized to be appropriated under subsection (e) should be appropriated in addition to amounts regularly appropriated for other programs to promote human rights and civil society; and  
(2)support for civil society activists and other human rights defenders provided by the Federal Government as of the date of the enactment of this Act should not be decreased. 5.Assistance to combat impunity (a)List of countriesNot later than 180 days after the date of the enactment of this Act, and not later than March 1 of each year thereafter, the Secretary of State, in consultation with the Attorney General of the United States and nongovernmental organizations with expertise in threats to journalists worldwide, shall create a list of not less than 10 countries in which journalists face the greatest risk of murder, assault, harassment, intimidation, or other crimes. 
(b)Bureau of International Narcotics and Law Enforcement programs 
(1)In generalOf amounts appropriated each fiscal year for International Narcotics Control and Law Enforcement for bilateral assistance for each country identified in the list required by subsection (a), the Assistant Secretary of State for International Narcotics and Law Enforcement Affairs shall use not less than 10 percent for programs to assist police, prosecutors, judges, and other individuals—  (A)to support the investigation and prosecution of individuals who commit crimes against journalists; and  
(B)to prevent such crimes.  (2)ConsultationThe Assistant Secretary of State for International Narcotics and Law Enforcement Affairs shall develop the programs described in paragraph (1) in consultation with the Bureau of Democracy, Human Rights, and Labor of the Department of State, the Department of Justice, and other local or international organizations with expertise in threats to journalists in the relevant country.  
(c)Annual report to Congress 
(1)In generalNot later than 180 days after the date of the enactment of this Act, and not later than March 1 of each year thereafter, the Assistant Secretary of State for International Narcotics and Law Enforcement Affairs, in consultation with the Assistant Secretary of State for Democracy, Human Rights, and Labor, shall submit to Congress a report outlining the efforts and level of success of such Assistant Secretaries in combatting impunity for attacks against journalists, with special emphasis on the countries identified in the list required by subsection (a).  (2)ElementsEach report required by paragraph (1) shall include the following:  
(A)The number of journalists in foreign countries who were killed, attacked, harassed, or intimidated during the previous calendar year.  (B)The number of cases of crimes against journalists in foreign countries that were prosecuted, the number of convictions in those cases, and the sentences for individuals convicted, during such year.  
(C)A description of any relevant prevention efforts or training conducted by the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State for host nation officials, journalists, or other individuals during such year. 6.Nonimmigrant visas and humanitarian parole for threatened journalists (a)Nonimmigrant visas (1)Expansion of foreign media nonimmigrant visa categorySection 101(a)(15)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)) is amended— 
(A)by inserting (i) before upon a basis; (B)by striking him; and inserting the alien; or; and 
(C)by adding at the end the following:  (ii)an alien who is classified as a threatened journalist under section 214(s), and the spouse and children of such an alien if accompanying or following to join the alien;. 
(2)Threatened journalist definedSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:  (s) (1)An alien shall be classified as a threatened journalist under this subsection if the Secretary of State, the Coordinator for International Press Freedom, or an appropriate Chief of Mission (after consultation with the Secretary or the Coordinator) determines that— 
(A)the alien is a journalist who practices (on a regular or professional basis) the collection and dissemination of information to the public through any means of mass communication; (B)the alien— 
(i)has been threatened, harassed, or attacked on account of, or in the exercise of, journalistic activity; or (ii)has a well-founded fear of future persecution on account of the alien's journalistic activity; 
(C)the alien has conducted reporting consistent with the values and standards of professional journalism, including—  (i)the collection and dissemination of information, freely and in accordance with the principles of attachment to the truth, plurality of points of view, and rationality with respect to the methods of establishment of fact and fact verification; 
(ii)the demonstration of a commitment to free pursuit of the truth, factual accuracy, and no intention to harm; (iii)refraining from dissemination of misleading or incorrect information, and refraining from concealing information that should be known to the public; 
(iv)the regular or professional collection of information and ideas and dissemination to the public through any means of mass communication; (v)the use of professional methods of establishing and verifying the facts, and endeavoring to be factually accurate; 
(vi)behavior and actions that are in accordance with the principles of freedom of expression; (vii)respect for ethical principles of the profession of journalism, in particular the duties attached to such principles; 
(viii)the treatment of information in a manner that serves the general interests and the fundamental rights of the public, and does not regard information as a commercial product; (ix)engagement in activities that fall within the framework of editorial independence; 
(x)the impartial presentation of facts, disregarding as much as possible his or her own interests and prejudices, and rejection of all forms of connivance or conflict of interest; (xi)respect for the plurality of sources and points of view; 
(xii)a refusal to engage in manipulation of information; and (xiii)the observation and reporting of events without actively participating in them; and 
(D)temporary measures implemented by the Secretary of State using amounts authorized to be appropriated under section 4(e) of the International Press Freedom Act of 2021 are insufficient to protect the life or safety of the alien or the spouse or child of the alien. (2)In processing nonimmigrant visa applications for aliens described in paragraph (1) and the spouse and children of such aliens who are accompanying or following to join them, the Secretary of State shall— 
(A)offer interview appointments to such aliens not later than 3 business days after receiving an application from such aliens; and (B)prioritize the review and processing of such applications ahead of any nonemergency nonimmigrant visa applications. 
(3)In the case of an alien spouse admitted under section 101(a)(15)(I)(ii), who is accompanying or following to join a principal alien admitted under such section, the Secretary of Homeland Security shall authorize the alien spouse to engage in employment in the United States and provide the spouse with an employment authorized endorsement or other appropriate work permit.. (3)Change of statusSection 248(b) of the Immigration and Nationality Act (8 U.S.C. 1258(b)) is amended by striking (T) or (U) and inserting (I)(ii), (T), or (U). 
(4)RulemakingThe Secretary of Homeland Security shall amend Part 214 of title 8, Code of Federal Regulations, as appropriate, to ensure that each alien described in section 101(a)(15)(I)(ii) of the Immigration and Nationality Act, as added by paragraph (1)— (A)is permitted to remain in the United States— 
(i)while classified as a threatened journalist pursuant to section 214(s) of such Act, as added by paragraph (2); or (ii)with respect to the spouse and children of a threatened journalist, while such classification remains in effect for the spouse or parent;  
(B)receives an Employment Authorization Document;  (C)is not denied a nonimmigrant visa under such section 101(a)(15)(I)(ii) or the extension of such visa based on the approval of a permanent labor certification, the filing of a preference petition on behalf of the alien, or the pursuit of refugee or asylee status; and 
(D)is provided with notification of each determination under subsection (c). (5)Applicability of regulationThe final rule of the Department of Homeland Security entitled Period of Admission and Extensions of Stay for Representatives of Foreign Information Media Seeking to Enter the United States (85 Fed. Reg. 91 (May 11, 2020)) shall not apply to a nonimmigrant described in section 101(a)(15)(I)(ii).  
(b)Humanitarian parole 
(1)In generalThe Secretary of Homeland Security shall consider, on a case-by-case basis for urgent humanitarian reasons, and in accordance with section 212(d)(5)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(B)), the provision of humanitarian parole to aliens described in section 214(s) of such Act, as added by subsection (a)(2), who meet the criteria described in paragraph (2). (2)Criteria (A)Life or safety at riskThe Secretary of State, the Coordinator for International Press Freedom, or an appropriate Chief of Mission (after consultation with the Secretary or the Coordinator) affirms that the life or safety of the alien is at risk if the alien remains in his or her country of origin or country of last habitual residence. 
(B)Written recommendationThe Secretary of State or the Chief of Mission (after consultation with the Secretary) has submitted to the Secretary of Homeland Security and the Attorney General a favorable written recommendation that humanitarian parole for the alien furthers the foreign policy interests or national security interests of the United States.  (3)Preference for admission as nonimmigrant (A)In generalWith respect to an alien who meets the criteria described in paragraph (2), subject to subparagraph (B), the Secretary of Homeland Security shall exercise a preference for admission as a nonimmigrant described in clause (ii) of section 101(a)(15)(I) of such Act (8 U.S.C. 1101(a)(15)(I)), as added by subsection (a)(1).  
(B)Imminent dangerIn the case of imminent danger to such an alien— (i) (I)the Secretary of State may submit to the Secretary of Homeland Security a request to parole the alien into the United States under this subsection; and  
(II)the Secretary of Homeland Security may parole the alien into the United States; or (ii)the Secretary of State may coordinate directly with the Commissioner of U.S. Customs and Border Protection for the parole of the alien into the United States under this subsection.  
(c)Individualized determination with respect to continued risk to life or safety 
(1)In generalWith respect to each alien admitted to the United States as a threatened journalist described in clause (ii) of section 101(a)(15)(I) of the Immigration and Nationality Act, as added by subsection (a)(1), or paroled into the United States under subsection (b), not less frequently than once every 5 years after such admission or parole, the Coordinator for International Press Freedom shall make a determination as to whether the alien's life or safety would be at risk if the alien were to return to his or her country of origin or country of last habitual residence. (2)NotificationNot later than 30 days after the date on which the Coordinator makes a determination under paragraph (1), the Coordinator shall notify the alien of such determination. 
(3)Effect of determinationIf the Coordinator determines that an alien's life or safety would not be at risk if the alien were to return to his or her country of origin or country of last habitual residence, not later than 120 days after the date of such determination— (A)the alien's status as a nonimmigrant described in paragraph (15)(I)(ii) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 101(a)) shall terminate; and  
(B)the alien shall be required—  (i)to depart the United States; or 
(ii)to change or adjust his or her status under the immigration laws (as defined in such section) to a status for which the alien is eligible.  7.Training for refugee officersSection 207(f)(2) of the Immigration and Nationality Act (8 U.S.C. 1157(f)(2)) is amended— 
(1)by striking the period at the end and inserting ; and; (2)by striking include country-specific conditions, instruction and inserting “include— 
 
(A)country-specific conditions;  (B)instruction; and  
(3)by adding at the end the following:  (C)instruction on the internationally recognized right to freedom of the press, instruction on methods of persecution of, or attacks on, journalists in foreign countries, and applicable distinctions between traditional and nontraditional journalists.. 
8.Training for Foreign Service officersSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following:   (e)Freedom of expressionThe Secretary of State, with the assistance of other relevant officials, such as the Coordinator for International Press Freedom appointed under section 3(b)(2) of the International Press Freedom Act of 2021, and distinguished nongovernmental organizations that advocate for press freedoms, shall provide to each Foreign Service officer who will work overseas in the areas of political affairs, public diplomacy, or consular affairs, or as a Deputy Chief of Mission or Chief of Mission, pre-departure instruction that includes information about the following: 
(1)The scope and value of freedom of expression. (2)How violations of the freedom the press harm the interests of the United States. 
(3)The relevance of international freedom of the press to the advancement of the defense, diplomacy, development, and public affairs efforts and interests of the United States. (4)With respect to the country in which the Foreign Service officer will be posted, the nature, severity, and origins of threats facing journalists in their reporting and United States Government and nongovernmental mechanisms available to mitigate those threats. 
(5)The role of nontraditional media platforms and nontraditional journalists in the press in the country in which the Foreign Service officer will be posted.. 9.Reports (a)Department of Homeland Security annual report to CongressNot later than March 1 of each year, the Secretary of Homeland Security shall submit a report to the appropriate committees of Congress that identifies, with respect to the preceding fiscal year— 
(1)the number of threatened journalist aliens who were issued a nonimmigrant visa under clause (ii) of section 101(a)(15)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)), as added by section 6(a), disaggregated by country of nationality;  (2)the number of family members of aliens described in paragraph (1) who were issued a nonimmigrant visa under such clause (ii), disaggregated by country of nationality; 
(3)the number of alien journalists who were granted humanitarian parole pursuant to section 6(b) due to their work as journalists, disaggregated by country of nationality;  (4)the number of family members of aliens described in paragraph (3) who were granted humanitarian parole pursuant to section 6(b), disaggregated by country of nationality; and  
(5)such other information as the Secretary considers relevant.  (b)Government Accountability Office report to Congress (1)In generalNot later than 2 years after the date of the enactment of this Act, and every 3 years thereafter on March 1, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report analyzing the barriers that prevent foreign journalists from obtaining visas for admission into the United States.  
(2)ElementsThe report required by paragraph (1) shall assess the following:  (A)The success of programs relating to in-country support for foreign journalists, temporary resettlement of such journalists in third countries, admission of such journalists under clause (ii) of section 101(a)(15)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)), as added by section 6(a), and humanitarian parole for such journalists under section 6(b).  
(B)The processing speeds and delays in the program providing nonimmigrant visas to journalists under clause (ii) of section 101(a)(15)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)), as added by section 6(a).  (3)ConsultationIn preparing the report required by paragraph (1), the Comptroller General shall consult with—  
(A)the Attorney General;  (B)the Secretary of Homeland Security;  
(C)the Secretary of State; and  (D)nongovernmental organizations that advocate for the safety of journalists, as determined by the Comptroller General. 
(4)Definition of appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Human Rights Caucus of the Senate; and  
(B)the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on the Judiciary, and the Tom Lantos Human Rights Commission of the House of Representatives.  